Citation Nr: 1755949	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-44 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for rhinitis, to include as secondary to service-connected obstructive sleep apnea (OSA) and/or deviated septum.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 2000 to July 2007, which included service in the Gulf War Theatre of Operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

In June 2016, the Board remanded the case for additional development.  At such time, the issues of entitlement to service connection for pseudofolliculitis barbae and residuals of a nose injury, to include a scar, were also remanded.  In a May 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for pseudofolliculitis barbae, deviated septum, and residual scar, status post facial laceration.  Therefore, as the benefits sought on appeal have been granted in full, these issues are no longer before the Board.  The issue listed on the title page now returns for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  As noted above, this matter was remanded by the Board in June 2016 for further development.  Unfortunately, there has not been substantial compliance with the prior remand directives and, as such, the matter must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on a Veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms). 

More specifically, the Board remanded this matter in June 2016 because a March 2014 VA Disability Benefits Questionnaire (DBQ) indicated that the Veteran's chronic rhinitis pertained to a diagnosis of sleep apnea, but there was no rationale for such opinion.  Accordingly, the Board's June 2016 remand directed the AOJ to obtain an addendum opinion addressing whether the Veteran's rhinitis was related to his military service, to include an in-service nose injury, or was caused or aggravated by his service-connected OSA.  The remand further directed the examiner to consider and comment on the clinical significance of the Veteran's report of initially experiencing nasal symptoms after his in-service nose injury, and experiencing these symptoms continually thereafter. 

Upon remand, an April 2017 addendum opinion was obtained.  At such time, the examiner found that the Veteran did not have a diagnosis of allergic rhinitis that was at least as likely as not incurred in or caused by service.  As rationale for the opinion, the examiner reported that the Veteran's service treatment records (STRs) were silent for a diagnosis of chronic rhinitis, of any type, during service.  

The April 2017 VA examiner further found that the Veteran's diagnoses of traumatic deviation of the nasal septum, status post septal surgery for chronic nasal obstruction, and laceration of the nose were less likely than not caused by the Veteran's OSA.  As rationale for the opinion, the examiner reported that the Veteran's traumatic deviation of the nasal septum, status post nasal septal surgery for chronic nasal obstruction, and laceration of the nose were caused by a blunt force elbow to the nose.  

Additionally, the April 2017 VA examiner found that the Veteran's diagnoses of traumatic deviation of the nasal septum, status post nasal septal surgery for chronic nasal obstruction, and laceration of the nose were less likely than not aggravated by the Veteran's OSA.  As rationale for the opinion, the examiner reported that while medical literature proposes that many nose and pharynx abnormalities may cause or worsen snoring and sleep apnea, such as septal deviation, nasal polyps, turbinate hypertrophy, and rhinitis, there was no evidence to support that the Veteran's traumatic deviation of the nasal septum, status post nasal septal surgery for chronic nasal obstruction, and laceration of the nose were aggravated by his OSA.  

Unfortunately, the Board finds that this addendum opinion does not substantially comply with the Board's June 2016 remand directives.  In this regard, the VA examiner failed to consider and comment on the Veteran's lay statements regarding the incurrence of his nasal symptoms as directed in the June 2016 remand when he noted that there was no evidence within the Veteran's STRs of a diagnosis of chronic rhinitis.  Here, during his April 2016 Board hearing, the Veteran reported that following his in-service nose injury, he began experiencing difficulty with breathing and congestion, which continued after his discharge.  

Additionally, the Board acknowledges that in May 2017, the Veteran submitted a written statement and attached an article s regarding the symptoms of rhinitis and causes of vasomotor rhinitis, including medications such as ibuprofen (Advil, Motrin).  In this regard, the Veteran reported that, while in-service he was seen for rhinitis-type symptoms (as described in the submitted article) and was prescribed Motrin several times.  The Veteran further reported that he was prescribed Motrin in June 2007; September 2006; July 2004; November 2003; May and September 2002; and May and June 2001; and that such use of Motrin may be the cause of his current rhinitis (as described in the submitted article).  Here, the Board notes that such article excerpts are general in nature and do not specifically provide an opinion regarding the Veteran's rhinitis by a competent medical professional.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  Therefore, the information submitted is inadequate to decide the claim.

Furthermore, the opinions provided by the April 2017 VA examiner regarding secondary service connection focused solely on the relationship between the Veteran's traumatic deviation of the nasal septum, status post nasal septal surgery for chronic nasal obstruction, and laceration of the nose, and his service-connected OSA, rather than whether the Veteran's rhinitis was caused or aggravated by his service-connected OSA as directed in the June 2016 remand.  

Consequently, it cannot be found that there was substantial compliance with the June 2016 Board remand directives.  See Stegall, 11 Vet. App. 268.  Thus, a remand is required for an addendum opinion. 	

Moreover, in a November 2017 Informal Hearing Presentation, the Veteran's representative contended, in the alternative, that the Veteran's rhinitis is secondary to his now service-connected deviated septum.  In this regard, the April 2017 VA examiner found that the Veteran's rhinitis was less likely than not caused by or related to his claimed in-service nose injury.  As rationale for the opinion, the examiner reported that there was no evidence in the medical literature to support that allergic rhinitis was caused by nasal trauma or a deviated nasal septum.  However, while the examiner provided an opinion on causation with respect to secondary service connection, she failed to provide an opinion on aggravation.  Consequently, a remand is required in order to obtain an addendum opinion that adequately addresses whether the Veteran's rhinitis is aggravated by his service-connected deviated septum.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who offered the April 2017 opinions.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims file and the Remand have been reviewed.  If the April 2017 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should offer an opinion on the following: 

(A) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's allergic rhinitis had its onset in service, or is otherwise related to any incident of service, to include his in-service nose injury? 

In offering such opinion, the examiner should consider and comment on the statements from the Veteran regarding experiencing nasal symptoms following an in-service nose injury, and experiencing these symptoms continually thereafter; the statements from the Veteran regarding his prescribed use of Motrin while in-service, including in June 2007; September 2006; July 2004; November 2003; May and September 2002; and May and June 2001; and the internet article regarding the symptoms of rhinitis and causes of vasomotor rhinitis, including medications such as ibuprofen (Advil, Motrin).    

(B) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's allergic rhinitis was caused OR aggravated by his service-connected OSA?

Please note that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology. 

In offering such opinion, the examiner should consider the March 2014 DBQ which reflected that the Veteran's chronic rhinitis pertained to his diagnosis of sleep apnea. 
(C) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's allergic rhinitis was aggravated by his service-connected deviated septum? 

Please note that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology. 

The examiner's report must include a complete rationale for all opinions expressed. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




